McMurray, Presiding Judge,
concurring specially.
I concur fully with the majority opinion and all that is said therein and write only to emphasize that the recurring issue presented in the case sub judice has been resolved. As stated by the majority: “The ‘paying patient’ exception to the doctrine of charitable immunity applies only to those patients who pay full compensation and who are not, therefore, extended any charity whatsoever. There is no ‘partially paying patient’ exception to the doctrine of charitable immunity.” This rule dates back at least 72 years to the decision in Morton v. Savannah Hosp., 148 Ga. 438 (5) (96 SE 887), and, with the case sub judice, has been consistently applied by this Court for the third time in the past year, in each instance in litigation involving this same defendant. See Cutts v. Fulton-DeKalb Hosp. Auth., 192 Ga. App. 517 (385 SE2d 436) and Patterson v. Fulton-DeKalb Hosp. Auth., 192 Ga. App. 167 (384 SE2d 205).
William Q. Bird, Frank J. Beltran, amici curiae.